Execution Version


AMENDMENT NO. 1
TO
TRANCHE A SENIOR UNSECURED CONVERTIBLE NOTES AND TRANCHE B SENIOR UNSECURED
CONVERTIBLE NOTES


This Amendment No. 1 to Tranche A Senior Unsecured Convertible Notes and Tranche
B Senior Unsecured Convertible Notes (this “Amendment”) is entered into
effective as of November 30, 2011 (the “Effective Date”), by and among Genesis
Biopharma, Inc., a Nevada corporation (the “Company”), and the parties set forth
on the signature page hereto as the “Holders” (the “Holders”).


Background


A. The Company and the Holders are the parties to the (A) Tranche A Senior
Unsecured Convertible Notes (the “Tranche A Notes”) and (B) Tranche B Senior
Unsecured Convertible Notes (the “Tranche B Notes”).


B. The Holders own all of the currently outstanding Tranche A Notes and Tranche
B Notes.


C. The Company and the Holders wish to amend the Tranche A Notes and the Tranche
B Notes as set forth in this Amendment.


Agreement


The Company and the Holders agree as follows:


1. The capitalized term “Maturity Date” as defined in Section 1 of each of the
Tranche A Notes is hereby amended and hereafter shall be defined to be December
19, 2011.


2. The capitalized term “Maturity Date” as defined in Section 1 of each of the
Tranche B Notes is hereby amended and hereafter shall be defined to be December
19, 2011.


3. Section 3(b)(ii) of each of the Tranche A Notes is hereby deleted in its
entirety and replaced by the following:


““Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, $1.25, subject to adjustment as provided herein.
Notwithstanding the foregoing, if at any time after the Issuance Date the
Company consummates an equity financing for gross proceeds of at least
$10,000,000, or the Company issues securities to any consultants, officers,
directors, employees or third parties, for a price per share that is below the
fair market value of the Common Stock as measured by the Closing Sale Price on
the date of issuance, the Conversion Price shall be adjusted to the lesser of
(i) $1.25 and (ii) eighty percent (80%) of the purchase price per share of
Common Stock payable by the investors in such subsequent equity financing.”
 
 
1

--------------------------------------------------------------------------------

 
 
4. Section 3(b)(ii) of each of the Tranche B Notes is hereby deleted in its
entirety and replaced by the following:


““Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, $1.25, subject to adjustment as provided herein.
Notwithstanding the foregoing, if at any time after the Issuance Date the
Company consummates an equity financing for gross proceeds of at least
$10,000,000, or the Company issues securities to any consultants, officers,
directors, employees or third parties, for a price per share that is below the
fair market value of the Common Stock as measured by the Closing Sale Price on
the date of issuance, the Conversion Price shall be adjusted to the lesser of
(i) $1.25 and (ii) eighty percent (80%) of the purchase price per share of
Common Stock payable by the investors in such subsequent equity financing.”


5. Section 28(n) of each of the Tranche A Notes shall be deleted in its entirety
and replaced with the following:


“(n) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided that the issuance is
effectuated at a price per share that is no less than the fair market value of
the Common Stock at the time of such issuance, as measured by the Closing Sale
Price for the Common Stock on the date of such issuance; (ii) upon conversion of
the Notes or the exercise of the Warrants; (iii) in connection with the payment
of any Interest Shares on the Notes; (iv) in connection with any strategic
acquisition or transaction by the Company, whether through an acquisition of
stock or a merger of any business, assets or technologies, joint venture,
corporate partnering arrangement, or otherwise, the primary purpose of which is
not to raise equity capital; and (v) upon exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the
Subscription Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date.”
 
6. Section 28(n) of each of the Tranche B Notes shall be deleted in its entirety
and replaced with the following:


“(n) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided that the issuance is
effectuated at a price per share that is no less than the fair market value of
the Common Stock at the time of such issuance, as measured by the Closing Sale
Price for the Common Stock on the date of such issuance; (ii) upon conversion of
the Notes or the exercise of the Warrants; (iii) in connection with the payment
of any Interest Shares on the Notes; (iv) in connection with any strategic
acquisition or transaction by the Company, whether through an acquisition of
stock or a merger of any business, assets or technologies, joint venture,
corporate partnering arrangement, or otherwise, the primary purpose of which is
not to raise equity capital; and (v) upon exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the
Subscription Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date.”
 
 
2

--------------------------------------------------------------------------------

 
 
9. Except as expressly set forth in the preceding Sections 1through 6, each of
the Tranche A Notes and the Tranche B Notes shall remain in full force and
effect.
 
10. Each Holder represents and warrants to the Company that this Amendment has
been duly authorized, executed and delivered by him, her or it and constitutes
his, her or its legal, valid and binding obligation, enforceable against him,
her or it in accordance with its terms.


11. The Company represents and warrants to the Holders that this Amendment has
been duly authorized, executed and delivered by the Company and constitutes the
Company’s legal, valid and binding obligation, enforceable against the Company
in accordance with its terms.


12. This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


13. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES WHICH MIGHT CAUSE THE LAWS OF ANY OTHER JURISDICTION TO BE
APPLIED.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Holders have duly executed this
Amendment effective as of the Effective Date.


COMPANY:
 
HOLDER:
         
GENESIS BIOPHARMA, INC.
 
Ayer Capital Partners Master Fund, L.P.
         
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
            
HOLDER:
 
HOLDER:
         
Epworth-Ayer Capital
 
Bristol Investment Fund, Ltd.
         
By:
   
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
         
HOLDER:
               
Ayer Capital Partners Kestrel Fund, LP
               
By:
 
     
Name:
 
     
Title:
 
     





 
4

--------------------------------------------------------------------------------

 
 